DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 22, 29 and 36 are amended. Claims 1-21 are cancelled. Claims  22-41 are presented for examination.  
Response to Arguments
Applicant’s arguments filed on 11/25/2022 have been reviewed. Following are the response: 
Applicant contends “The claim interactively receives input data. The input data identifies a single query class to generate training data associated with the single query class. The training data is for use with training a model in a natural language processing system. Given the single query class, the claim identifies a command and accesses an interactively received entity source that stores entities. The entities are configured to replace an entity variable in a sentence pattern. The claim automatically expands the command by generating distinct natural language sentences, thereby creating a set of training data. In contrast, Lin does not interactively receive input data that identifies a single query class to generate training data. In particular, Lin provides the learner for learning the classifier. Li provides: The construction and use of a Bayes classifier 130 in the system can be decomposed into three functional stages: 
Example Collection Stage: collect all example data from a set of example documents. 
Classifier Training Stage: Learner trains classifier using given example data. 
Classifier Reasoning Stage: Reasoner 134 answers question based on its trained knowledge. 
Lin, Col. 16; Lines 41-50 (emphasis added). It is the collection stage that generates training data. The learner trains the classifier. The reasoner answers questions by using the trained classifier. Li further clarifies the example collection stage: FIG. 6 illustrates the Bayes classifier 130 example collection stage for a domain-specific classifier. The system provides a collection of example documents, which contains both documents relevant to the specific domain and documents irrelevant to the specific domain. Topic editors manually classify each example document and assign a value "YES" or "NO" to it to indicate the document is a positive or negative example document. After Topic editors' classification, as shown in FIG. 6, the attribute extractor 400 will collect all attributes from input example documents 390. An example set 410 is then generated based on the attributes and value of each Example documents. Example set 410 will be stored in data repository for later uses. The learner component 132 sends a request to data repository 150 to get an example set 410 generated. Then the learner 132 uses the data stored in example set 410 to train the classifier 130... A classifier training stage using the collected example data to train the classifier is shown in FIG. 7. The algorithm for training 
the Bayes classifier is shown in FIG. 8.  Id. Col 16, Line 51 to Col. 17, Line 28. (Emphasis added.) Li provides a collection of example documents and generates an example set for use as data for training the Bayes classifier. Some of the example documents in the collection are relevant and some other are irrelevant to the specific domain. Li manually classifies each example document into groups indicating whether an example document is relevant or irrelevant to the specific domain. Applicant respectfully submits that the system providing a collection of example documents including both of those that are relevant and others that are irrelevant to a domain is different from interactively receiving input data identifying a single query class. 
Li further provides examples of collecting example documents for constructing a Finance- domain specific classifier as a document-domain specific classifier. During the example collection stage, Li provides topic editors. "The topic editors collect and classify each example document in a set of example documents [containing] both documents relevant to and documents irrelevant to Finance domain. Id. at Col. 22; Lines 29-42; FIG. 12. Applicant respectfully submits that the system collecting a set of example documents including those that are relevant and others that are irrelevant to a document domain is different from interactively receiving input data identifying a single query class” However under broadest reasonable interpretation Lin teaches – refer to the cited Col 14, line 20-35 – the ontological architecture filters out the set so the data from the sentence lexer is data identifying only the single query class, based definition of the ontology (a set of concepts and categories in a subject area or domain that shows their properties and the relations between them). It appears applicant is looking at the different embodiments, refer to Fig 7-10 and fig 15-16. 


Applicant further notes “Li yet further provides an example of collecting example documents for constructing a query-topic-specific classifier. Li provides: Procedures for constructing a query-topic-specific classifier are the same as procedures for constructing a document domain specific classifier. Id. at Col. 24; Lines 16-18. Topic editors in this example create a set of example queries: 
"What happened to stock market?" 
"Where can I find a list of venture capitalists?" 
"Where can I find a concise encyclopedia article on orbits?" 
"Where can I learn about the math topic geometry?" 
"Where can I find a directory of Web sites for hotels in Nevada?" 
Id. Table 4. Li generates Query Topic Example set based on the set of example queries. Id. Col 24, Lines 30-45. Similar to the example collection stage of constructing the Finance-domain specific classifier, Li does not interactively receive input data identifying a single query class for which to generate training data and to train a model. The Office Action alleges Li teaches interactively receiving input data identifying a single query class by citing Li "input query with classification, Col 14, line 20-24; Fig. 7-10, Fig. 15-16." Office Action, at 3-4. Applicant respectfully submits that the input query with classification has nothing to do with the interactively receive input data identifying a single query class. The documents or text input in Li does not identify a single query class to generate training data in the single query class” However it does since the documents goes through the processing as described in Fig 4 and the data related to ontology ( single class/category) is output and the example set are generated. 
Applicant argues “Bellegarda is silent about interactively receiving input data that identifies a single query class to generate training data. Bellegarda generates and presents a list of auto-completion candidates. Bellegarda further receives a selection of an auto-completion candidate. Given the selection that includes place-holder or template words, Bellegarda generates additional suggestions or auto-completions for the user to further specify a particular instance of the template words. Bellegarda, at para. [0042]. The Office Action relies upon Bellegarda for an interactively received entity source. Office Action, at 5.” However,combination of Lin and Bellegarda teaches the concept of claim 1. 

Applicant argues “Epstein is silent about interactively receiving input data that identifies a single query class to generate training data. Epstein uses a Monte Carlo method for use with natural language understanding and speech recognition language models. Epstein, Abstract. Epstein provides "a method of generating additional grammatically correct, or well-formed, training sentences from actual training sentences which can be used to generate a language model." Epstein, para. [0009]. The Office Action relies upon Epstein for generating a plurality of distinct natural language sentences.” However, combination of Lin and Epstein  teaches the concept of claim 1.
Applicant further contends “Moreover, should Lin be modified to add the teachings of Bellegarda and Epstein, the result would only lead to generating a set of examples for training a model without first identifying, based on interactive received input data, a particular class into which to train the model. The combination would not lead to generating training data in the single query class as specified by interactively received input data that identifies a single query class.” Refer to motivation to combine in the claim rejection of claim 22 below.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ( US Pat# 6675159) and further in view of Bellegarda ( US Pub: 20140365880) and further in view of Epstein ( US Pub: 20030055623)  

Regarding claim 22, Lin teaches a  computer-implemented method for generating a set of training data for training a model in a natural language processing system ( Fig 1) , the method comprising: interactively receiving input data identifying a single query class of a plurality of query classes to train the model in the natural language processing system (input query with the classification, Col 14, line 20-35; Fig 7-10, Fig 15-Fig 16 ) ; identifying a command associated with the single query class to train the model for  processing subsequently received queries in the single query class ( attribute collector, For e.g. S855, Fig 16; Fig 13-Fig 15  ) ; identifying at least one entity variable for the command (ontology, Col 14, line 20-50) ; accessing an interactively received  entity source of a plurality of entity sources, wherein the interactively received  entity source stores a plurality of entities related to the single query class  ( ontological  entities, Col 14, line 20-67); generating a plurality of sentence patterns representing types of queries associated with, the single query class  ( expanding the attributes, Col 17, line 15-25), automatically expanding the command by generating, at the language generator, a plurality of distinct natural language sentences to 2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022 Reply to Office Action of February 3, 2022train the model for supporting the single query class, wherein the generated set of training data is distinct from training data generated for other query classes of the plurality of query classes ( expanding the attributes ( for a particular class ( topic), Col 17, line 15-25 ) ; and storing the set of training data in a database accessible to a training computer configured to train the model associated with the single query class, wherein the natural language processing system, once trained, is configured to process subsequently received queries in the single query class based on the trained model ( example set is generated and model is trained, Fig 4-9, Fig 14-16) 

Lin does not accessing an interactively received  entity source of a plurality of entity sources, wherein the interactively received  entity source stores a plurality of entities related to the single query class  and the at least one entity variable, and wherein each entity of the plurality of entities is configured to replace the at least one entity variable according to a definition of the at least one entity variable; wherein at least one sentence pattern is generated based on the command and includes at least one placeholder representing the definition of the at least one entity variable; receiving at least a first entity and a second entity from the plurality of entities corresponding to the definition of the at least one entity variable of the at least one sentence pattern; automatically expanding the command by generating, at the language generator, a plurality of distinct natural language sentences  to create the set of training data to 2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022 Reply to Office Action of February 3, 2022 train the model for supporting the single query class
However Bellegarda teaches accessing an interactively received  entity source of a plurality of entity sources, wherein the interactively received  entity source stores a plurality of entities( user is for e.g. “cuisine” or a placeholder for the Cuisine, hence the user is selecting entity source, system determines which entity source to go with based on the user (input/selection_, Para 0043; further refer to Para 0062, 0092 – template is associated with the entity “for e.g. reservation to the restaurant” ; respective template word, Para 0017, 0077, 0081 )   related to the single query class  and the at least one entity variable, and wherein each entity of the plurality of entities is configured to replace the at least one entity variable according to a definition of the at least one entity variable(plural Cusini type, Italian, Chinese etc., Para 0043, 0076); wherein at least one sentence pattern is generated based on the command and includes at least one placeholder representing the definition of the at least one entity variable( categories/domain of sentences, Para 0043, 0054, 0076) ; receiving at least a first entity and a second entity from the plurality of entities corresponding to the definition of the at least one entity variable of the at least one sentence pattern( template word associated with domains, Para 0074-0077); automatically expanding the command by generating, at the language generator( generated sentences are semantically spanned, Para 0087-0089, 0092),, a plurality of distinct natural language sentences  to create the set of training data to 2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022 Reply to Office Action of February 3, 2022 train the model for supporting the single query class ( Para 0077, multiple distinct sentence is generated, multiple semantic domains are spanned, Para 0074, 0088-0089,  wherein phrases and sentences are used analogously, Para 0026; model is updated for the based on the response, hence the model will be used subsequently, Para 0087)),
Lin has a base concept of generating new queries to train a model based on user input based on the classification of the user query class, Lin differed by the claimed invention based on the concept generating based on replacing entity and entity variable, Bellegarda in the same field of endeavor teaches that concept and it would have been obvious having the teachings of Lin to further include the concept of Bellegarda before effective filing date since it improves the training data for future predictions  
Lin modified by Bellegarda does not explicitly teach  a plurality of distinct natural language sentences by permutative replacement of the at least one placeholder with at least the first entity and the second entity to create the set of training data to  train2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022tra the model for supporting the single query class

However Epstein teaches automatically a plurality of distinct natural language sentences by permutative replacement of the at least one placeholder with at least the first entity and the second entity to create the set of training data to 2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022 Reply to Office Action of February 3, 2022 train the model for supporting the single query class ( generating plural sentences from actual sentences using Monte Carlo method, thereby creating multiple permutations of the actual training sentence, Para 0006, 0009, 0017) ,   wherein the generated set of training data is distinct from training data generated for other query classes of the plurality of query classes   ( phrase attributes can be specified using data identifiers or rules within the data structure which can be used to distinguish alternates between classes, categories, or boundary conditions. If the data structure of alternate phrases includes probability information, an alternate phrase can be selected according to the probability distribution, Para 0034, 0036, Fig 3-4) 
It would have been obvious having the concept of Lin and Bellegarda to further include the teachings of Epstein  before effective filing date since a larger amount of well-formed training sentences can result in a higher quality statistical model ( Para 0009, 0024, 0036) 



Regarding claim 23, Lin modified by Bellegarda and Epstein as above in claim 22, receiving one or more queries for training the single query class; based on the one or more queries ( receive input, Fig 9-Fig 10) , generating one or more clusters of related queries associated with the single query class; and associating the one or more clusters with the model for supporting the single query class ( receive training set based on the class, Fig 9, Col 17, line 40-50, Col 18, line 50-67) 

Regarding claim 24, Lin modified by Bellegarda and Epstein as above in claim 22,: generating a maximum number of distinct natural language sentences based on the  at least one sentence pattern, the one or more entity variables, and the plurality of entities ( reasoner generates multiple sentence pattern, Fig 4-Fig 9, Lin; permutation of sentences, wherein the rule can be unlimited, Para 0037-0041, 0031, e.g. for dates, Epstine) 

Regarding claim 25, Lin modified by Bellegarda and Epstein as above in claim 22, wherein the plurality of distinct natural language sentences match one or more input queries of a single class ( same class pattern, Fig 4-Fig 9, topic match and query specific match, Col 17, Lin; single class and multiple training sentences, Para 0031 -0040, Epstein,) 

Regarding claim 27, Lin modified by Bellegarda and Epstein as above in claim 22, , wherein the model is configured to perform at least one of: classifying an input query into the single query class from a set of query classes ( attribute extracting/topic matching, Fig 4-9) , identifying the input query as a specific command, or extracting one or more entities from the input query ( extract attributes/ ontological concepts, Fig 4-9, Lin ( entity extraction, Para 0076, Bellegarda) 

Regarding claim 27, Lin modified by Bellegarda and Epstein as above in claim 22, wherein the model comprises at least an entity extraction model of a natural language query ( ontological,  query ontological parser 120 parses the user's query and produces a plurality of predicates, dependent upon the length of the user's query and the number of entities it contains. The query ontological parser 120 does not perform any generalizations of the users query predicate(s) in this mode, Col 20, line 60-67; entity extraction, Para 0076)

Regarding claim 28, Lin modified by Bellegarda and Epstein as above in claim 23, teaches providing a user interface configured to retrain the model based on the received one or more queries ( retraining ( generate set and store it in the repository, Fig 13, Lin; generate permutative sentences to train ( additional training the model ), Para 0037, Epstein ) 

Regarding claim 34, Lin as above in claim 29, teaches wherein the model comprises a statistical classification model for the single query class  ( statistical models, Claim 12, Fig 1) 
Regarding claim 38, Lin as above in claim 27, teaches the operations further comprising: providing a user interface configured to retrain the model based on the received one or more queries ( fig 1, user interface, Lin ) 

Regarding claim 29, arguments analogous to claim 22, are applicable. IN addition Lin teaches A non-transitory computer-readable medium ( fig 1) 
Regarding claim 30, arguments analogous to claim 23, are applicable. 
Regarding claim 31, arguments analogous to claim 24, are applicable 
Regarding claim 32, arguments analogous to claim 25, are applicable 
Regarding claim 33, arguments analogous to claim 26, are applicable 
Regarding claim 35, arguments analogous to claim 27, are applicable 
Regarding claim 36, arguments analogous to claim 22, are applicable. In addition Lin teaches A computer system( fig1) 
Regarding claim 37, arguments analogous to claim 23, are applicable 
Regarding claim 39, arguments analogous to claim 24 are applicable 
Regarding claim 40, arguments analogous to claim 25, are applicable 
Regarding claim 41, arguments analogous to claims 26, are applicable 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674